DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/704,485 with Preliminary Amendment filed on 12/05/2019. Claims 1-14 are pending in the office action.

Claim Objections
Claims 10, 13-14 are objected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because claims 10, 13, and 14 are disclosed different categories of the set of claims that may not require to have the limitations of claim 1, unless all the limitations of claim 1 are incorporated into these claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al., (U.S. Pub. 2020/0280198).
With respect to claim 1: Kwon discloses a method for activating predefined functions, implemented in a host appliance integrating or linked to a wireless charging device (‘198, fig. 5, wireless charging 410 and controller 521 (host appliance)), comprising the steps of: 
detecting that a mobile appliance has just been positioned on a reception surface of the wireless charging device in order to be recharged (‘198, par. 98, par. 138, charge 410 may detect the electronic device 101 (see step fig. 6, 610) placed on the surface charger 410 to wirelessly receive power)); 
following the detection that the mobile appliance has just been positioned on the reception surface, activating or deactivating at least one predefined first function performed by the host appliance, in addition to recharging the mobile appliance (‘198, par. 98, par. 100, par. 140 and par. 150, i.e., deactivated the proximity communication unit); 

following the detection that the mobile appliance has just been moved away from the reception surface, activating or deactivating at least one predefined second function performed by the host appliance (‘198, par. 109-110, activate/deactivate the proximity communication with the electronic device).
With respect to claim 2: Kwon discloses the activation method according to claim 1, wherein the predefined first function and the predefined second function are one and the same predefined function, and wherein, following the detection that the mobile appliance has just been positioned on the reception surface, the predefined function is activated and, following the detection that the mobile appliance has just been moved away from the reception surface, the predefined function is deactivated (‘198, par. 98 and par. 109-110, activated/deactivated the proximity communication unit).
With respect to claim 3: Kwon discloses the activation method according to claim 2, wherein the predefined function is an access point function for accessing a Wi-Fi network (‘198, par. 56, par. 58-59, par. 81 and table 1).
With respect to claim 4: Kwon discloses the activation method according to claim 1, wherein the predefined first function belongs to a first list of predefined functions and/or wherein the predefined second function belongs to a second list of predefined functions, the activation method furthermore comprising the step of identifying the mobile appliance and of selecting the predefined first function from among the predefined first functions in the first list and/or of selecting the predefined second function from among the predefined second functions in the second list on the basis of 
With respect to claim 5: Kwon discloses the activation method according to claim 1, wherein the host appliance detects that the mobile appliance has just been positioned on the reception surface and that the mobile appliance has just been moved away from the reception surface based on the reception or the lack of reception of predefined data able to be transmitted to the host appliance or to the wireless charging device by the mobile appliance (‘198, par. 98, par. 109-110,  par. 176, par. 184, par. 203).
With respect to claim 6: Kwon discloses the activation method according to claim 5, wherein the predefined data are data exchanged during recharging of the mobile appliance, which is performed in accordance with a standard defining said predefined data (‘198, par. 149-150 and par. 181).
With respect to claim 8: Kwon discloses the activation method according to claim 1, wherein, following the detection that the mobile appliance has just been positioned on the reception surface, the predefined first function is activated or deactivated after a predetermined first delay, and wherein, following the detection that the mobile appliance has just been moved away from the reception surface, the predefined second function is activated or deactivated after a predetermined second delay (‘198, par. 125, par. 133, par. 221 and par. 227).
With respect to claim 9: Kwon discloses the activation method according to claim 1, furthermore comprising the step, following the detection that the mobile appliance has just been moved away from the reception surface, of producing or acquiring geolocation data for the mobile appliance and of activating or deactivating the predefined second 
With respect to claim 10: Kwon discloses the activation method according to claim 1, furthermore comprising the step, following the detection that the mobile appliance has just been moved away from the reception surface, of transmitting a notification to the mobile appliance in order to interrogate a user of the mobile appliance in order to determine whether or not the user wishes to activate or deactivate the predefined second function (‘198, par. 81, notification manager, par. 98, and par. 247).
With respect to claim 11: A host appliance in which the activation method according to claim 1 is implemented (see above rejection as claim 1).
With respect to claim 12: the host appliance according to claim 11, the host appliance being a home gateway or a decoder module or a connected vehicle (see above rejection as claim 1 and also see ‘198, fig. 1, network 162 and sever 106).
With respect to claim 13: A computer program comprising instructions for a processing component of a host appliance to implement the activation method according to claim 1 (see above rejection as claim 1).
With respect to claim 14. A storage means, they store a computer program comprising instructions for a processing component of a host appliance to implement the activation method according to claim 1 (see above rejection as claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., (U.S. Pub. 2020/0280198) in view of Sentosa et al., (U.S. Pub. 2015/0380977).
With respect to claim 7: Kwon teaches the host appliance detects that the mobile appliance has just been positioned on the reception surface and wherein the host appliance detects that the mobile appliance has just been moved away from the reception surface (see above rejection).
Kwon does not teach the mount of charging current drawn by the wireless charging device corresponding to the  mobile appliance present or take way from the charging surface (i.e., wherein the host appliance detects that the mobile appliance has just been positioned on the reception surface when a charging current drawn by the wireless charging device becomes greater than a predefined first current threshold, and wherein the host appliance detects that the mobile appliance has just been moved away from the reception surface when the charging current becomes lower than a predefined second current threshold).

Sentosa also teaches the amount of power (current) to be drawn by the wireless charging unit based on the presence/absence of a mobile device unit with respect to the distance between a mobile device and charging surface (‘977, par. 102, par. 108, par. 110-112).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention Kwon and Sentosa to detect whether the mobile device presence or absence on the charging service that allows the wireless charging unit drawn power appropriated amount at the time when the mobile device within or out a desired range for charging (‘997, par. 109 and par. 114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851